DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.


	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the second opening portion corresponding to the first opening portion and having a planar size smaller than a planar size of the first opening portion; 10a supporting member in the first opening portion above the cushion layer” including the remaining limitations.
	 Claims 2-13 are allowable, at least, because of their dependencies on claim 1. 


	Regarding Claim 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 14, and specifically comprising the limitation of “5a cover glass connected to the cover window and arranged in the first opening portion; and a cushion layer under the cover glass, wherein the cushion layer comprises a second opening portion corresponding to the first opening portion, and  10a planar size of the first opening portion is greater than a planar size of the second opening portion ” including the remaining limitations.
	 5 Claims 15-20 are allowable, at least, because of their dependencies on claim 14. 

Examiner Note: Paragraph [0151] of applicant’s specification discloses that the cover glass is the same as the supporting member (300).
	Cushion layers are known in displays in the Prior Art, Suzuki (US PG Pub. No. 2019/0157609), element 74, fig. 3; Aoki (US PG Pub. No. 2018/0337224, element 258, 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
----------------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879